DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks & Claim Amendments
Applicant's Claim Amendments (filed on 06/22/2022) with respect to the 103 rejection of independent claim 1 is persuasive due to rolling-up and incorporating the limitations of objective claim 5. The limitations of claim 5 defines “gap between the first non- conductive resin layer and the second non-conductive resin layer is less than or equal to 30 percent of the length of the body in the length direction”. The rejection of claim 1 and the rejections and objections of the claims depended on claim 1 cited in the last Office Action (mailed 03/25/2022) are withdrawn.
	Applicant's Claim Amendments (filed on 06/22/2022) with respect to the 103 rejection of independent claim 17 is persuasive due to rolling-up and incorporating the limitations of objective claim 20. The limitations of claim 20 defines “gap between the first non- conductive resin layer and the second non-conductive resin layer is less than or equal to 30 percent of the length of the body in the length direction”. The rejection of claim 17 and the rejections and objections of the claims depended on claim 17 cited in the last Office Action (mailed 03/25/2022) are withdrawn.

New independent claim 23, in the Applicant's Claim Amendments (filed on 06/22/2022), has been fully considered and is persuasive. Claim 23 incorporates all of the necessary limitations of base claim 1 and further defines the following limitations structure of the “first and second band portions of the first and second external layers”:
“The length of the conductive resin layer of the band portion in the length direction is larger than the length of the electrode layer of the band portion in the length direction”.

Allowable Subject Matter
Claims 1, 3-4, 7-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer electronic component comprising: …a gap between the first non- conductive resin layer and the second non-conductive resin layer is less than or equal to 30 percent of a length of the body in the length direction, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 3-4, 6-16, and 21 are allowed.
Regarding independent claim 17, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer electronic component comprising: …a gap between the first non- conductive resin layer and the second non-conductive resin layer is less than or equal to 30 percent of a length of the body in the length direction, as recited in combination in independent claim 17. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 17, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 18-19 and 22 are allowed.
Regarding independent claim 23, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer electronic component comprising: …a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion in the length direction are larger than a length of the first electrode layer of the first band portion and a length of the second electrode layer of the second band portion, respectively, as recited in combination in independent claim 23. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 23, it is believed to render the claim individually patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847